Citation Nr: 1453786	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  10-04 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a chest injury. 

2.  Entitlement to a compensable rating for residuals of a right zygoma fracture. 

3.  Entitlement to service connection for sleep apnea, to include as secondary to residuals of a fracture, right zygoma.

4.  Entitlement to service connection for residuals of a traumatic brain injury with loss of vision/blindness, to include as secondary to residuals of a fracture, right zygoma.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association



ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran had active military duty from September 1972 to July 1975.

These matters come before the Board of Veterans Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues on appeal were previously remanded by the Board in March 2014 to obtain VA examinations for the Veteran's disabilities.  


FINDING OF FACT

On May 14, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In May 2014, the Veteran submitted a statement where he noted that he wished to officially withdraw his appeal.  See also representative's October 2014 Informal Hearing Presentation (confirming the Veteran's request to withdraw his appeal for all issues).  As the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to further review the appeal, and it must be dismissed.


ORDER

The appeal is dismissed.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


